Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi, US PGPUB 2013/0335341 in view of Takayama WO 2018180521.


1. (Canceled)

As to claim 2, Ishibashi discloses a display apparatus comprising: a display (e.g. display 14, fig. 2);
a touch panel disposed on a screen of the display (touch panel is adopted as the image display 14, fig. 2); and
a control device that includes a processor and, through the processor executing a control program, functions as a controller that causes the display to display content on the screen of the display (CPU 11. Fig. 1; wherein CPU 11 causes the display to display an image which represents a first part of information content and that switches the image to represent a second part of the information content) and, 
when a scroll operation in a preset defined direction is performed on the touch panel, scroll-displays the content on the screen of the display in the defined direction ([0024] in the liquid crystal panel 141, a part of the content is displayed as an image for each page in the predetermined region, and the image is switched so as to display the part of the content in a predetermined order).
Ishibashi does not specifically disclose, the controller, when a scroll operation in a direction deviating from the defined direction is repeatedly performed on the touch panel, counts a continuous number of times of the scroll operation and, when the continuous number of times reaches a constant number of times set in advance to two or more, scroll-displays the content on the screen of the display by only a predetermined amount in the defined direction and, when the continuous number of times does not reach the constant number of times, does not scroll-display the content.
However, in the same endeavor, Takayama discloses the controller, when a scroll operation in a direction deviating from the defined direction is repeatedly (when the flick operation in the direction close to the opposite direction is continuously performed as shown in FIGS. 3A and 3B, it can be estimated that the user feels that the scroll distance obtained by the flick operation is excessive. That is, it can be estimated that the scroll distance is longer than expected and the flick operation for scrolling the map in the opposite direction (deviating) is performed many times (scrolling in deviating direction repeatedly performed). In such a case, the scroll distance corresponding to the flick operation is corrected downward. In this way, the amount of change in the map position (scroll distance) according to the movement speed of the contact position in the so-called flick operation can be optimized for each user).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Ishibashi to further include Takayama’s scrolling adjustment method in order to view images conveniently.

As to claim 3, the combination of Ishibashi and Takayama discloses he display apparatus according to claim 2. The combination further disclose when the controller scroll-displays performed control of scroll-displaying the content on the screen of the display by only the predetermined amount in the defined direction, the controller subsequently scroll-displays the content by only the predetermined amount in (Takayama, when the flick operation in the direction close to the opposite direction is continuously performed as shown in FIGS. 3A and 3B, it can be estimated that the user feels that the scroll distance obtained by the flick operation is excessive so performing flicking in opposite direction multiple times to adjust it).

As to claim 4, the combination of Ishibashi and Takayama discloses he display apparatus according to claim 2. The combination further disclose the predetermined amount is defined as a predetermined constant amount less than a scroll amount indicated by the scroll operation performed by the user, and the controller, when the scroll amount indicated by the scroll operation is less than the predetermined amount, does not perform the scroll display by the predetermined amount (Takayama, as shown in fig. 4A, when the evaluation value F of the flick operation is equal to or larger than the first threshold value F1, the control unit 20 corrects the scroll distance as the change amount according to the movement state by correcting the proportional coefficient K upward by ΔK).

As to claim 5, the combination of Ishibashi and Takayama discloses he display apparatus according to claim 2. The combination further disclose in a state where an end of the scroll display in the defined direction is reached, when the scroll operation in the defined direction is performed, the controller scroll-displays the content in an opposite direction from the defined direction by only the predetermined amount (Takayama, as shown in fig. 4A, when the evaluation value F of the flick operation is equal to or larger than the first threshold value F1, the control unit 20 corrects the scroll distance as the change amount according to the movement state by correcting the proportional coefficient K upward by ΔK).

As to claim 6, the combination of Ishibashi and Takayama discloses he display apparatus according to claim 2. The combination further disclose the controller determines whether the direction of the scroll operation performed on the touch panel deviates from the defined direction (Takayama, e.g. scrolling in opposite direction of fig. 3A).

As to claim 7 the combination of Ishibashi and Takayama discloses he display apparatus according to claim 6. The combination further disclose if a start position of the scroll operation performed on the touch panel is a center of a fan- shape and a line in the defined direction passing through the start position is a center line, when deciding that the direction of the scroll operation performed on the touch panel is within a predetermined fan-shaped angular range extending on both sides of the center line, the controller determines that the direction of the scroll operation performed on the touch panel is the defined direction, and when deciding that the direction of the scroll operation performed on the touch panel is not within the predetermined fan-shaped angular range, the controller determines that the direction of the scroll operation performed on the touch panel is deviating from the defined direction (Takayama, when the flick operation in the direction close to the opposite direction is continuously performed as shown in FIGS. 3A and 3B, it can be estimated that the user feels that the scroll distance obtained by the flick operation is excessive so performing flicking in opposite direction multiple times to adjust it).

8. (Canceled)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        1/21/2022